DETAILED ACTION

Primary Examiner acknowledges Claims 1-52 are pending in this application as originally filed on October 19, 2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 52, drawn to a method for treating/assisting an ailment with a nasal insert wherein the nasal insert body is inserted into the nasal cavity and permits for the air to be directed towards/beyond the olfactory region, to be a bypass of the olfactory region, and/or to redirect/reduce/block the olfactory region, classified in A61M15/08.
II. Claims 1-18, 49, and 51 drawn to nasal insert apparatus wherein the body extends to reach a specific region of the nasal cavity, wherein the body has an inner surface, an outer surface, and a passageway defined by the inner surface so that the air is directed towards, prevented to reach, and/or reduced from the specific region of the nasal cavity, classified in A61M15/08.
III. Claims 19-35 and 50, drawn to nasal insert apparatus having a body with an inner surface, an outer surface, and a passageway defined by the inner surface for placement in close proximity to the nasal cavity and a plurality of distal ends, whereby air is directed into and away, classified in A61M15/08.
IV. Claims 36-42, drawn to nasal insert apparatus having a body, a hook attached to the body, and a flat leaf that extends from the body, wherein the leaf is not a seal, classified in A61M15/08.
V. Claim 43, drawn to nasal insert apparatus having a body with an inner surface and an outer surface wherein the passageway is formed by the inner surface and the surface of the nasal cavity and permits the flow of air, classified in A61M15/08.
VI. Claims 44 and 45, drawn to nasal insert apparatus having a body, wherein the body is to be inserted into a nasal cavity and the nasal insert has a thread-like element extending from the body, classified in A61M15/08.
VII. Claim 46, drawn to nasal insert apparatus having a body, the body is a thread-like element, and the nasal insert has an expandable flat leaf, classified in A61M15/08.
VIII. Claims 47 and 48, drawn to nasal insert apparatus having a body and thread-like elements extending therefrom and the nasal insert has an inner surface and an outer surface, classified in A61M15/08.

The inventions are independent or distinct, each from the other because:
Inventions I and the combination of II-VII are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § the process as claimed in Group I can be practiced by another materially different apparatus or by hand.  In particular, the placement of the nasal insert of the invention of Group I is explicitly recited for the olfactory region; however, each of the materially different apparatuses as claimed in Groups II-VII are suitable nasal inserts whereby the application may or may not meet the olfactory region and furthermore may be directed to other nasal regions such as the nasal alar (side wall), the nasal columella (near septum), nasal sill and/or vestibule (at the nasal cavity opening), nasal turbinates (located below the olfactory region), the nasal pharynx (proximate to the estuation tube opening at the rear of the nose) or the lungs (proximate to the trachea beyond the vocal cords). 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Divergent Subject Matter: Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Different Search: Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for . 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SHOULD APPLICANT ELECT THE APPARATUS - GROUPS II-VIII, Applicant will be subject to an election of species. 
This application contains claims directed to the following patentably distinct species - Groups II-VIII which are independent or distinct.
Inventions II and III are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group II requires a nasal insert apparatus wherein the body extends to reach a specific region of the nasal cavity, wherein the body has an inner surface, an outer surface, and a passageway defined by the inner surface so that the air is directed towards, prevented to reach, and/or reduced from the specific region of the nasal cavity; while the invention of group III requires a nasal insert apparatus having a body with an inner surface, an outer surface, and a passageway defined by the inner surface for placement in close proximity to the nasal cavity and a plurality of distal ends, whereby air is directed into and away.  Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions II and IV are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group II requires a nasal insert apparatus wherein the body extends to reach a specific region of the nasal cavity, wherein the body has an inner surface, an outer surface, and a passageway defined by the inner surface so that the air is directed towards, prevented to reach, and/or reduced from the specific region of the nasal cavity; while the invention of group IV requires a nasal insert apparatus having a body, a hook attached to the body, and a flat leaf that extends from the body, wherein the leaf is not a seal. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions II and V are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group II requires a nasal insert apparatus wherein the body extends to reach a specific region of the nasal cavity, wherein the body has an inner surface, an outer surface, and a passageway defined by the inner surface so that the air is directed towards, prevented to reach, and/or reduced from the specific region of the nasal cavity; while the invention of group V requires a nasal insert apparatus having a body with an inner surface and an outer surface wherein the passageway is formed by the inner surface and the surface of the nasal cavity and permits the flow of air.  Despite the shared features, the operational features and 
Inventions II and VI are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group II requires a nasal insert apparatus wherein the body extends to reach a specific region of the nasal cavity, wherein the body has an inner surface, an outer surface, and a passageway defined by the inner surface so that the air is directed towards, prevented to reach, and/or reduced from the specific region of the nasal cavity; while the invention of group VI requires a nasal insert apparatus having a body, wherein the body is to be inserted into a nasal cavity and the nasal insert has a thread-like element extending from the body. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions II and VII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the apparatus wherein the body extends to reach a specific region of the nasal cavity, wherein the body has an inner surface, an outer surface, and a passageway defined by the inner surface so that the air is directed towards, prevented to reach, and/or reduced from the specific region of the nasal cavity; while the invention of group VII requires a nasal insert apparatus having a body, the body is a thread-like element, and the nasal insert has an expandable flat leaf. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions II and VIII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group II requires a nasal insert apparatus wherein the body extends to reach a specific region of the nasal cavity, wherein the body has an inner surface, an outer surface, and a passageway defined by the inner surface so that the air is directed towards, prevented to reach, and/or reduced from the specific region of the nasal cavity; while the invention of group VIII requires a nasal insert apparatus having a body and thread-like elements extending therefrom and nasal insert has an inner surface and an outer surface. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions III and IV are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group III requires a nasal insert apparatus having a body with an inner surface, an outer surface, and a passageway defined by the inner surface for placement in close proximity to the nasal cavity and a plurality of distal ends, whereby air is directed into and away; while the invention of group IV requires a nasal insert apparatus having a body, a hook attached to the body, and a flat leaf that extends from the body, wherein the leaf is not a seal. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions III and V are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the apparatus having a body with an inner surface, an outer surface, and a passageway defined by the inner surface for placement in close proximity to the nasal cavity and a plurality of distal ends, whereby air is directed into and away; while the invention of group V requires a nasal insert apparatus having a body with an inner surface and an outer surface wherein the passageway is formed by the inner surface and the surface of the nasal cavity and permits the flow of air.  Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions III and VI are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group III requires a nasal insert apparatus having a body with an inner surface, an outer surface, and a passageway defined by the inner surface for placement in close proximity to the nasal cavity and a plurality of distal ends, whereby air is directed into and away; while the invention of group VI requires a nasal insert apparatus having a body, wherein the body is to be inserted into a nasal cavity and the nasal insert has a thread-like element extending 
Inventions III and VII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group III requires a nasal insert apparatus having a body with an inner surface, an outer surface, and a passageway defined by the inner surface for placement in close proximity to the nasal cavity and a plurality of distal ends, whereby air is directed into and away; while the invention of group VII requires a nasal insert apparatus having a body, the body is a thread-like element, and the nasal insert has an expandable flat leaf. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
 Inventions III and VIII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually apparatus having a body with an inner surface, an outer surface, and a passageway defined by the inner surface for placement in close proximity to the nasal cavity and a plurality of distal ends, whereby air is directed into and away; while the invention of group VIII requires a nasal insert apparatus having a body and thread-like elements extending therefrom and the nasal insert has an inner surface and an outer surface. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group IV requires a nasal insert apparatus having a body, a hook attached to the body, and a flat leaf that extends from the body, wherein the leaf is not a seal; while the invention of group V requires a nasal insert apparatus having a body with an inner surface and an outer surface wherein the passageway is formed by the inner surface and the surface of the nasal cavity and permits the flow of air.  Despite the shared features, the operational features and 
Inventions IV and VI are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group IV requires a nasal insert apparatus having a body, a hook attached to the body, and a flat leaf that extends from the body, wherein the leaf is not a seal; while the invention of group VI requires a nasal insert apparatus having a body, wherein the body is to be inserted into a nasal cavity and the nasal insert has a thread-like element extending from the body. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions IV and VII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group IV requires a nasal insert apparatus having a body, a hook attached to the body, and a flat leaf that extends from the body, wherein the leaf is not a seal; while the invention of group VII requires a nasal insert apparatus having a body, the body is a thread-like element, and the nasal insert has an expandable flat leaf. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions IV and VIII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group IV requires a nasal insert apparatus having a body, a hook attached to the body, and a flat leaf that extends from the body, wherein the leaf is not a seal; while the invention of group VIII requires a nasal insert apparatus having a body and thread-like elements extending therefrom and the nasal insert has an inner surface and an outer surface. 
Inventions V and VI are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group V requires a nasal insert apparatus having a body with an inner surface and an outer surface wherein the passageway is formed by the inner surface and the surface of the nasal cavity and permits the flow of air; while the invention of group VI requires a nasal insert apparatus having a body, wherein the body is to be inserted into a nasal cavity and the nasal insert has a thread-like element extending from the body. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions V and VII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group V requires a nasal insert apparatus having a body with an inner surface and an outer surface wherein the passageway is formed by the inner surface and the surface of the nasal cavity and permits the flow of air; while the invention of group VII requires a nasal insert apparatus having a body, the body is a thread-like element, and the nasal insert has an expandable flat leaf. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions V and VIII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group V requires a nasal insert apparatus having a body with an inner surface and an outer surface wherein the passageway is formed by the inner surface and the surface of the nasal cavity and permits the flow of air; while the invention of group VIII requires a nasal insert apparatus having a body and thread-like elements extending therefrom and the nasal insert has an inner surface and an outer surface. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and VII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of apparatus having a body, wherein the body is to be inserted into a nasal cavity and the nasal insert has a thread-like element extending from the body; while the invention of group VII requires a nasal insert apparatus having a body, the body is a thread-like element, and the nasal insert has an expandable flat leaf. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions VI and VIII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group VI requires a nasal insert apparatus having a body, wherein the body is to be inserted into a nasal cavity and the nasal insert has a thread-like element extending from the body; while the invention of group VIII requires a nasal insert apparatus having a body and thread-like elements extending therefrom and the nasal insert has an inner surface and an outer surface. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and VIII are directed to related nasal insert apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the invention of group VII requires a nasal insert apparatus having a body, the body is a thread-like element, and the nasal insert has an expandable flat leaf; while the invention of group VIII requires a nasal insert apparatus having a body and thread-like elements extending therefrom and the nasal insert has an inner surface and an outer surface. Despite the shared features, the operational features and structural designs of the nasal inserts are different; thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Divergent Subject Matter: Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Different Search: Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785